HLD-169                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-1816
                                    ___________

                          UNITED STATES OF AMERICA,

                                          v.

                                  MARK C. WEST,
                                               Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                     (D.C. Criminal No. No. 05-cr-00366-001)
                     District Judge: Honorable J. Curtis Joyner
                    ____________________________________

                     Submitted for Possible Summary Action
                Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 31, 2011
      Before: McKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges
                 Opinion filed June 30, 2011
                                   _________

                                     OPINION
                                     _________

PER CURIAM.

             Mark C. West pleaded guilty to mail and insurance fraud. In January 2008,

the District Court sentenced him to 60 months in prison. West appealed. We granted the

Government’s subsequent motion to enforce West’s appellate waiver and to summarily

                                          1
affirm the District Court’s judgment.

              West then filed a pro se motion pursuant to 28 U.S.C. § 2255. The

Government responded by moving to dismiss the motion pursuant to the appellate waiver

and by arguing that the claims were without merit. The District Court appointed counsel

for West from the Federal Courts Division of the Defender Association. In November

2010, after a hearing at which West and his counsel were present, the District Court

permitted West to withdraw his § 2255 motion.

              In March 2011, West wrote a letter to the District Court. He asked the

District Court to appoint counsel, other than someone from the Defender Association, to

represent him in an attempt to be resentenced to home confinement because of his

medical ailments (which he listed for the District Court) and his age (78 years old). The

District Court denied his motion in a short order, adding in a footnote that West did not

show why counsel other than a Federal Defender is warranted.

              We have jurisdiction pursuant to 28 U.S.C. § 1291. See Isidor Paiewonsky

Assocs., Inc. v. Sharp Properties, Inc., 998 F.2d 145, 149-51 (3d Cir. 1993). We review

for abuse of discretion an order denying the appointment of counsel. See United States v.

Nichols, 30 F.3d 35, 36 (5th Cir. 1994).

              Because no substantial issue is presented on appeal, we will summarily

affirm the District Court’s order. See Local Rule 27.4; I.O.P. 10.6. The District Court

did not abuse its discretion in denying West counsel. It is unclear under what authority

West could win a reduction or change in his sentence based on the reasons he gave in his
                                             2
letter motion. It is also unclear why counsel other than someone from the Federal

Defender Association would be necessary if counsel were to be appointed. The District

Court committed no error.




                                           3